 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9                                                     No. CV-20-02127-PHX-DGC
      Amanda McBroom,
10                     Plaintiff,                      ORDER
11    v.
12    Ethicon, Inc.; and Johnson & Johnson,
13                     Defendants.
14
15          This products liability action involves pelvic mesh devices made by Defendants
16   Ethicon, Inc. and Johnson & Johnson. Plaintiff Amanda McBroom received implants of
17   Defendants’ devices and claims they are defective and caused her serious injury. Plaintiff
18   filed suit in 2015 as part of a multidistrict litigation (“MDL”) proceeding in West Virginia.
19   Doc. 1; see In re Ethicon, Inc. Pelvic Repair Sys. Prods. Liab. Litig., MDL No. 2327 (S.D.
20   W. Va. 2012). The case was transferred to this Court on November 4, 2020. Docs. 41, 56.
21          Defendants move for a separate trial on the statute of limitations issue pursuant to
22   Rule 42(b) of the Federal Rules of Civil Procedure. Doc. 91. The motion is fully briefed.
23   Docs. 93, 94. Defendants’ request for oral argument is denied because it will not aid the
24   Court’s decision. See Fed. R. Civ. P. 78(b); LRCiv 7.2(f). For reasons stated below, the
25   Court will grant the motion.
26   I.     Background.
27          Defendants design and manufacture pelvic mesh devices to treat female stress
28   urinary incontinence and pelvic organ prolapse. In 2007, Plaintiff was implanted with two



                                                 -1-
 1   of Defendants’ mesh devices – the Gynecare Prolift Pelvic Floor Repair System (“Prolift”)
 2   and the Gynecare TVT Secur System (“TVT-S”). Docs. 1 ¶¶ 8-10, 30-1 at 3. Plaintiff
 3   claims that she began experiencing adverse symptoms in 2011, but does not recall exactly
 4   when she first attributed her injuries to these devices. Doc. 30-1 at 4.
 5          Plaintiff brought this action in March 2015, asserting a host of claims under Arizona
 6   law and seeking compensatory and punitive damages. Doc. 1; see McBroom v. Ethicon,
 7   Inc., No. 2:15-cv-03043 (S.D. W. Va. Mar. 13, 2015). Defendants asserted various
 8   affirmative defenses in their master answer, including a statute of limitations defense.
 9   Docs. 42-2 at 43, 42-3 at 45. In March 2021, the Court granted in part Defendants’ motion
10   for summary judgment. Docs. 30, 83. The Court denied Defendants’ request to file a
11   supplemental motion for summary judgment on the statute of limitations. Docs. 64, 76.
12   The following claims remain for trial: design defect, negligence and negligent infliction of
13   emotional distress to the extent these claims are based on negligent design, and punitive
14   damages. See Doc. 83 at 10-11.
15   II.    The Court’s Power to Bifurcate.
16          Rule 42(b) confers broad discretion on a court to bifurcate a trial on separate issues
17   “[f]or convenience, to avoid prejudice, or to expedite and economize” the proceedings.
18   Fed. R. Civ. P. 42(b); see Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir.
19   2002); Jinro Am. Inc. v. Secure Invs., Inc., 266 F.3d 993, 998 (9th Cir. 2001); 9A Wright
20   & Miller, Fed. Prac. & Proc. § 2389 (3d ed., Apr. 2021 update) (“Rule 42(b) is sweeping
21   in its terms and allows the district court, in its discretion, to grant a separate trial of any
22   kind of issue in any kind of case.”). “A court might bifurcate a trial to avoid a difficult
23   question by first dealing with an easier, dispositive issue, or to avoid the risk of prejudice.”
24   Est. of Diaz v. City of Anaheim, 840 F.3d 592, 603 (9th Cir. 2016) (citations omitted); see
25   Zivkovic, 302 F.3d at 1088 (bifurcation can “defer[] costly and possibly unnecessary
26   proceedings pending resolution of potentially dispositive preliminary issues”); Danjaq
27   LLC v. Sony Corp., 263 F.3d 942, 961 (9th Cir. 2001) (“One favored purpose of bifurcation
28   is to accomplish just what the district court sought to do here – avoiding a difficult question



                                                  -2-
 1   by first dealing with an easier, dispositive issue.”). The Ninth Circuit has “approved of a
 2   bifurcated trial when there is a genuine dispute of a material fact regarding . . . the statute
 3   of limitations[.]” Soto v. Sweetman, 882 F.3d 865, 876 (9th Cir. 2018) (citing Burnham
 4   Chem. Co. v. Borax Consol., 170 F.2d 569, 573 (9th Cir. 1948)); see also Gomez v. City of
 5   Torrance, 438 F. App’x 626, 628 (9th Cir. 2011) (“The district court did not abuse its
 6   discretion in bifurcating the trial into a statute of limitations phase and a liability phase
 7   because the statute of limitations issue was dispositive.”).
 8   II.    A Bifurcated Trial is Warranted.
 9          “Under Arizona law, personal injury actions, including product liability actions,
10   must be ‘commenced and prosecuted within two years after the cause of action accrues.’”
11   Tavilla v. Cephalon, Inc., 870 F. Supp. 2d 759, 763 (D. Ariz. 2012) (quoting A.R.S.
12   § 12-542). Generally, “a cause of action accrues, and the statute of limitations commences,
13   when one party is able to sue another.” Gust, Rosenfeld & Henderson v. Prudential Ins.
14   Co. of Am., 898 P.2d 964, 966 (Ariz. 1995). “Under the ‘discovery rule,’ [a] plaintiff’s
15   cause of action does not accrue until the plaintiff knows or, in the exercise of reasonable
16   diligence, should know the facts underlying the cause.” Id.
17          Defendants contend that Plaintiff’s testimony and her medical records show that she
18   was on notice in August 2012 to investigate whether her alleged injuries were caused by
19   the Prolift and TVT-S, and that her claims are time-barred because she did not file suit until
20   March 2015 – more than two years after the claims accrued. Doc. 91 at 2; see A.R.S.
21   § 12-542(1). Defendants believe that this can be proven in a one-day trial, likely without
22   needing to call any witnesses other than Plaintiff. Docs. 91 at 2, 94 at 4-5. Defendants
23   note, correctly, that a favorable decision on their statute of limitations defense would
24   obviate the need for a weeks-long trial on the merits of Plaintiff’s claims. Id. Defendants
25   also contend that bifurcation would avoid the prejudice of having to argue contradictory
26   positions to the jury in a single trial: they would argue that Plaintiff knew, or should have
27   known, the alleged cause of her injuries, while at the same time arguing that their mesh
28   devices did not cause her injuries. Doc. 91 at 13.



                                                  -3-
 1           Another district court in this Circuit – in a pelvic mesh case against Defendants that
 2   had been remanded from the MDL Court – recently granted Defendants’ motion for a
 3   separate trial on the statute of limitations. See Heinrich v. Ethicon, Inc., No. 2:20-cv-
 4   00166-APG-VCF, 2021 U.S. Dist. LEXIS 72567 (D. Nev. Apr. 15, 2021). That court
 5   concluded:
 6           The statute of limitations defense could be dispositive, and a trial on that
 7           issue will be far shorter than a trial on the merits. While there may be some
             overlap of testimony and evidence between the two trials, it will not be
 8           significant. And bifurcation avoids the prejudice to the defendants of having
 9           to argue seemingly conflicting positions to the jury, while imposing no
             prejudice upon the plaintiffs. A separate, preliminary trial on the limitations
10           defense will promote judicial economy, avoid jury confusion of the issues,
11           and prevent possible undue prejudice.

12   Heinrich, 2021 U.S. Dist. LEXIS 72567, at *3-4. This reasoning applies to the present
13   case.
14           The Court will grant Defendants’ motion because bifurcation will effectuate
15   Rule 42(b)’s purposes of convenience, avoidance of prejudice, and potentially saving the
16   Court, parties, witnesses, and jurors considerable time and resources. See id.; Burnham,
17   170 F.2d at 572 (approving bifurcation where the district court found that “justice and the
18   interests of the parties required that the issue of the State statute of limitations should be
19   resolved preliminarily upon a separate trial, under Rule 42(b), . . . before litigating the
20   larger issues involved in the merits of the controversy”); Young v. Mentor Worldwide LLC,
21   312 F. Supp. 3d 765, 768 (E.D. Ark. 2018) (“Mentor’s statute of limitations defense is
22   potentially dispositive, and a preliminary trial will not consume the time and expense
23   necessary for a trial on the merits. The Court finds that a separate, initial trial on the statute
24   of limitations question is especially warranted in this [pelvic mesh] case, as it will promote
25   judicial economy, avoid confusion of the issues, and prevent possible undue prejudice.”);
26   Yacub v. Sandoz Pharms. Corp., 85 F. Supp. 2d 817, 828 (S.D. Ohio 1999) (“Sandoz has
27   represented to the Court that a separate trial on the statute of limitations issue would not
28   only promote judicial economy, but also limit litigation expenses, avoid confusion of the



                                                   -4-
 1   issues, and prevent undue prejudice. . . . That issue will be tried prior to any of the other
 2   issues involved in this litigation.”); Grisham v. Philip Morris, Inc., No. CV 02-7930 SVW
 3   RCX, 2009 WL 9102320, at *4 (C.D. Cal. Dec. 3, 2009) (“[D]istrict courts have routinely
 4   applied Rule 42(b) to bifurcate trial on statute of limitations issues, and courts of appeals
 5   have routinely affirmed such bifurcation.”) (citing cases).1 The Court will conduct an
 6   initial jury trial on the narrow issue of Defendants’ statute of limitations defense. If
 7   necessary, a second trial will be held, with a different jury, on the merits of Plaintiffs’
 8   claims. See Heinrich, 2021 U.S. Dist. LEXIS 72567, at *4.
 9          Plaintiff makes several arguments as to why bifurcation would not be appropriate.
10   Doc. 93. None has merit.
11          Plaintiff contends that her claims are not time barred. Id. at 3-5. But that issue must
12   be resolved by a jury at trial, not by the Court on Defendant’s motion for a separate trial.
13   And based on evidence presented by Defendants, a jury could find that Plaintiff’s claims
14   are time barred. See Docs. 91 at 4-6, 94 at 3-4 (citing evidence); Doc. 64-1 (proposed
15   supplemental summary judgment motion). Bifurcation therefore is warranted. See Soto,
16   882 F.3d at 876; Burnham, 170 F.2d at 573.
17          Plaintiff further contends, without citing any legal authority, that Defendants’
18   decision not to timely move for summary judgment on the statute of limitations issue
19   should preclude bifurcation. Doc. 93 at 5-6. An affirmative defense “is not abandoned
20   [or] waived merely because a party does not seek summary judgment.” Tomalski v.
21   Armstrong World Indus., Inc., No. 2:12-CV-140, 2012 WL 6086935, at *4 (W.D. Pa.
22   Dec. 6, 2012). Indeed, “[t]here is no duty to file a summary judgment motion and many
23
24          1
              See also Doc. 91-1 at 16-17, Gardner v. Ethicon, Inc., No. 4:20-cv-00067 (D.S.C.
     Sept. 15, 2020) (granting motion to bifurcate where “trying a dispositive issue such as the
25   statute of limitations first has the potential to save . . . considerable time and resources[,]”
     and because the contradictory positions Defendants would need to take in a single trial
26   “could confuse the jury and result in prejudice to Defendants”); Doc. 95 at 4-5, Crissman
     v. Ethicon, Inc., No. 2:20-cv-05426-SB-PLA (C.D. Cal. June 5, 2021) (“[T]he Court
27   concludes – as other courts have in similar cases against Defendants – that bifurcation
     likely will save the Court, parties, witnesses, and jurors considerable time and resources;
28   avoid confusion of the jury and prejudice to Defendants; and not prejudice Plaintiffs in any
     material way.”).


                                                  -5-
 1   cases proceed directly to trial.” Id.; see also Est. of Burford v. Acct. Prac. Sales, Inc., 851
 2   F.3d 641, 645 (7th Cir. 2017) (“[T]reating as waived a substantive defense that the
 3   defendant did not include in a summary judgment motion . . . would create powerful
 4   incentives for defendants to load up summary judgment motions with all of their defenses,
 5   including theories that would have no hope on summary judgment even though they might
 6   be winners at trial.”).
 7          Plaintiff asserts that “bifurcation would result in duplication of multiple witnesses,
 8   duplication of the presentation of extensive documentary evidence, and would waste
 9   money, time, and judicial resources.” Doc. 93 at 7. The Court agrees with Defendants that
10   Plaintiff significantly overestimates the scope of a trial on the statute of limitations. See
11   Doc. 94 at 4. Defendants make clear that while they intend to rely on certain admissible
12   medical records, Plaintiff is the sole witness they need to prove their statute of limitations
13   defense. Id.
14          Plaintiff anticipates that Defendants will seek to trifurcate the issue of punitive
15   damages. Doc. 93 at 8-9. Defendants avow that they will not seek a separate trial on
16   punitive damages. Doc. 94 at 5-6. The Court will hold Defendants to their word.
17          With respect to any prejudice Defendants may suffer by having to argue seemingly
18   conflicting positions in a single trial, Plaintiff states that “[t]his is a typical consequence of
19   one of the most common defenses asserted.” Doc. 93 at 9. True, but bifurcation can
20   prevent this consequence. See Heinrich, 2021 U.S. Dist. LEXIS 72567, at *3-4; Young,
21   312 F. Supp. 3d at 768.
22          Plaintiff further states that “if two different juries are empaneled, Defendants would
23   essentially get two bites at the apple to attack Plaintiff – using the first trial as a test run
24   since the second trial would involve the same issues.” Doc. 93 at 9-10. Plaintiff is wrong.
25   The first trial will be limited to the statute of limitations; the second trial will focus on the
26   merits of Plaintiff’s claims and will not include the statute of limitations.
27          Finally, Plaintiff notes that bifurcation would force her to publicly testify twice
28   about a topic that is not only incredibly personal and sensitive but also traumatic. Id. The



                                                   -6-
 1   Court recognizes that testifying twice about these issues could be difficult for Plaintiff, but
 2   concludes that the difficulty is substantially outweighed by the potential benefits of
 3   separate trials. Moreover, if the jury were to find in favor of Defendants on their statute of
 4   limitations defense, Plaintiff’s testimony will have been more limited than in a single trial
 5   on all issues.
 6          IT IS ORDERED:
 7          1.        Defendants’ motion for a separate trial on the statute of limitations issue
 8   (Doc. 91) is granted. The Court will conduct an initial jury trial on the statute of
 9   limitations defense. If necessary, the Court will conduct a second trial, with a different
10   jury, on the merits of Plaintiff’s claims.
11          2.        A telephone conference will be held on July 19, 2021, at 2:00 p.m., to
12   schedule the trial and final pretrial conference. Defense counsel will arrange a call-in
13   number and provide it to Plaintiff’s counsel and the Court. By July 9, 2021, the parties
14   shall file a joint memorandum setting forth their views on the length of the initial trial and
15   the evidence to be presented.
16          Dated this 29th day of June, 2021.
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -7-
